DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are currently pending.

Claim Rejections - 35 USC § 102 & 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1-7, 9, 12-19, and 22-30 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by WO Publication No. 2016/163972 (hereinafter “Heo”) or, in the alternative, under 35 U.S.C. 103 as obvious over Heo, in view of U.S. Publication No. 2021/0227508 (hereinafter “Lee”).

Regarding claims 1, 13, 22, and 27: Heo discloses a method of wireless communication, comprising: 
transmitting, by a first user equipment (UE), at least one of sidelink channel information or a sidelink scheduling information; and receiving, by the first UE from a second UE, sidelink data based on at least one of the transmitted sidelink channel information or the transmitted sidelink scheduling information (See, e.g., figures 2, 3, 6, and/or 7; also [0027]-0035] and [0049]-[0050]; note exchange of data and respective control information over the sidelink).
To the extent the said control information of Heo does not inherently include “sidelink channel information” and/or “sidelink scheduling information” (for instance, because of the breadth or alternative structure of the claim limitations), these features are nevertheless taught in Lee (See, e.g., [0072]-[0082]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Lee, such as the signaling functionality, within the system of Heo, in order to enhance sidelink communication and/or reduce latency therewith.
The rationale set forth above regarding the method of claim 1 is applicable to the method and user equipment of claims 13, 22, and 27, respectively.

Regarding claims 2, 14, 23, and 28: Heo modified by Lee further teaches wherein the transmitting comprises: transmitting, by the first UE to the second UE, the sidelink scheduling information including a resource allocation for transmitting the sidelink data (See, e.g., Heo [0024], [0027], [0049]; also Lee [0077], [0083]). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.
The rationale set forth above regarding the method of claim 2 is applicable to the method and user equipment of claims 14, 23, and 28, respectively.

Regarding claims 3 and 15: Heo modified by Lee further teaches wherein the transmitting the sidelink scheduling information comprises: transmitting, by the first UE to the second UE, a transmission parameter including at least one of a modulation coding scheme (MCS) or a demodulation reference signal (DMRS) pattern for the sidelink data (See, e.g., Heo [0049], [0055]; also Lee [0072], [0077], [0078], [0082]). The motivation for modification set forth above regarding claim 1 is applicable to claim 3.
The rationale set forth above regarding the method of claim 3 is applicable to the method of claim 15.

Regarding claims 4 and 16: Heo modified by Lee further teaches transmitting, by the first UE to the second UE in a physical sidelink control channel (PSCCH), the resource allocation; and transmitting, by the first UE to the second UE in at least one of the PSCCH or a physical sidelink shared channel (PSSCH), the transmission parameter (See, e.g., Heo [0023], [0028], [0031], [0042]; also Lee [0074]). The motivation for modification set forth above regarding claim 1 is applicable to claim 4.
The rationale set forth above regarding the method of claim 4 is applicable to the method of claim 16.

Regarding claims 5, 17, 24, and 29: Heo modified by Lee further teaches transmitting, by the first UE to the second UE in a physical sidelink control channel (PSCCH), a resource allocation for the sidelink data; and the method further comprises: receiving, by the first UE from the second UE in at least one of the PSCCH or a physical sidelink shared channel (PSSCH), a transmission parameter including at least one of a modulation coding scheme (MCS) or a demodulation reference signal (DMRS) pattern for the sidelink data (See, e.g., Heo figures 2, 3, 6, and/or 7; also [0027]-0035] and [0049]-[0050]; note negotiation, i.e. transmission/reception in both forward and reverse links).
The rationale set forth above regarding the method of claim 5 is applicable to the method and user equipment of claims 17, 24, and 29, respectively.

Regarding claims 6 and 25: Heo modified by Lee further teaches performing, by the first UE, channel sensing based on sidelink control information (SCI) decoding; and determining, by the first UE, the sidelink scheduling information based on channel sensing, wherein the transmitting comprises: transmitting the sidelink scheduling information to initiate a transmission of the sidelink data to the first UE (See, e.g., Leo [0075], [0086]-[0088]). The motivation for modification set forth above regarding claim 1 is applicable to claim 6.
The rationale set forth above regarding the method of claim 6 is applicable to the user equipment of claim 25.

Regarding claims 7, 18, 26, and 30: Heo modified by Lee further teaches transmitting, by the first UE, the sidelink channel information including at least one of a channel quality indicator or channel sensing information, the method further comprises: receiving, by the first UE, at least one of a resource allocation or a transmission parameter for the sidelink data based on the sidelink channel information (See, e.g., Heo figures 2, 3, 6, and/or 7; also [0027]-0035] and [0049]-[0050]; note negotiation, i.e. transmission/reception in both forward and reverse links. See also [0054], [0055]; note CQI. See also Leo [0075], [0086]-[0088]; note sensing functionality).
The rationale set forth above regarding the method of claim 7 is applicable to the method and user equipment of claims 18, 26, and 30, respectively.

Regarding claims 9 and 19: Heo modified by Lee further teaches transmitting, by the first UE to the second UE, a retransmission schedule for the sidelink data (See, e.g., Lee [0049], [0078], [0086]). The motivation for modification set forth above regarding claim 1 is applicable to claim 9.
The rationale set forth above regarding the method of claim 9 is applicable to the method of claim 19.

Regarding claim 12: Heo modified by Lee further teaches transmitting, by the first UE to the second UE, the sidelink scheduling information indicating a first resource for transmitting the sidelink data; and the method further comprises: transmitting, by the first UE to a third UE different from the second UE, an indication of a second resource for transmitting another sidelink data, wherein the second resource is multiplexed with the first resource in at least one of a time domain, a frequency domain, or a spatial domain (See, e.g., Lee [0036]; note multiple UEs. See also Lee [0082] and [0093]). The motivation for modification set forth above regarding claim 1 is applicable to claim 12.

8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Heo, in view of Lee, and in further view of U.S. Publication No. 2019/0053251 (hereinafter “Loehr”).

Regarding claim 8: Heo modified by Lee may teach or imply receiving, by the first UE from a base station (BS), a sidelink grant, wherein the transmitting further comprises: transmitting, by the first UE to the second UE, the sidelink scheduling information based on the received sidelink grant (See, e.g., Heo [0033; note mode-1 allocation. See also Lee [0074]). Neither Heo nor Lee explicitly state the term “grant.” To the extent this feature is not inherent to the allocation functionality taught therein, it is nevertheless taught in Loehr (See, e.g., [0138], [0141], and [0162]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Loehr, such as the grant functionality, within the system of Heo alternatively modified by Lee, in order to allocate resources.

9.	Claims 10, 11, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Heo, in view of Lee, and in further view of U.S. Publication No. 2019/0053251 (hereinafter “Loehr”).

Regarding claims 10 and 20: Heo modified by Lee may teach or imply transmitting, by the first UE to the second UE, the sidelink scheduling information in response to a sidelink data pending indication (by virtue of resource requests), but this point is not explicitly stated. To the extent this feature is not inherently taught by Heo modified by Lee, it is nevertheless taught by Sharma (See, e.g., [0171]; note BSR transmission over the sidelink and/or pending transmission indication). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Sharma, such as the signaling functionality, within the system of Heo alternatively modified by Lee, in order to indicate application requirements.
Alternatively, this feature is taught by Loehr (See, e.g., [0251] and [0265]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Loehr, such as the signaling functionality, within the system of Heo alternatively modified by Lee, in order to prioritize transmissions.
The rationale set forth above regarding the method of claim 10 is applicable to the method of claim 20.

Regarding claims 11 and 21: Heo modified by Lee, and further Sharma or Loehr, further teaches transmitting, by the first UE to the second UE, another sidelink data; and receiving, by the first UE from the second UE, an acknowledgement/negative- acknowledgement (ACK/NACK) feedback for the another sidelink data multiplexed with the sidelink data pending indication (See, e.g., Heo [0049]; also Lee [0082]; note the explanation set forth regarding claim 10). The motivations for modification set forth above regarding claims 1 and 10 are applicable to claim 11.
The rationale set forth above regarding the method of claim 11 is applicable to the method of claim 21.

Relevant Art
10.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476